Citation Nr: 1534031	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-18 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision by the Vocational Rehabilitation and Employment Division of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 decision, the RO determined that the Veteran had completed his vocational rehabilitation program.  The Veteran disagreed, and he has now perfected an appeal as to this decision.

On his July 2013 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board at his local VA office.  No such hearing was ever scheduled or held.  The case must be remanded in order that the Veteran may be scheduled for such a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the St. Petersburg, Florida Regional Office in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

